 GUILFORD MILLSGuilford Mills, Inc., and Oak Ridge Textiles,Inc.andTextile Workers Union of America,AFL-CIO, CLC. Case 11-CA-3085.May 16,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 16, 1967, Trial Examiner James V.Constantine issued his Decision in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfairlabor practices and recommending that they ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentsfiledexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner, with the following modifications:1.The Trial Examiner found, and we agree, thatRespondents discharged employee Mack Essick inreprisal for having engaged in union organizingactivity and thereby violated Section 8(a)(3) of theAct.Essickwas hired as a hatcher operator byRespondent Guilford in 1963. There is little doubtthat up to the time of the events leading to Essick'sdischarge on July 22, 1966, Essick was regarded as asatisfactory employee. In 1965, Respondent Guilfordselected Essick for training as a supervisor andinstalled him in such a position in Respondents'newly opened Oak Ridge plant. About a year later inMay 1966, Essick informed Plant Manager BernieFleisher that he was quitting because he had an offerof a better job. Fleisher responded, "You can't quit.You have been with us too long." Fleisher thereupongave Essick a 10-cent raise and Essick agreed tostay.Essick nonetheless quit on June 27. He thereafterrefused an offer of his former supervisory job, butindicated that he was willing to return as a hatcher'In the absence of exceptions, we adoptpro formathe TrialExaminer's dismissal of alleged 8(a)O violations based oninterrogation of Essick, after his discharge, by Supervisors Moodyand Sharpe2 In finding that Respondents had knowledge of Essick's unionactivities,we do not rely on, or adopt, the Trial Examiner's613operator on the second shift. Some 2 or 3 days later,he began work as a hatcher operator at Oak Ridge atthe same wage he had received as a supervisor.On July 22, Essick, who 3 or 4 days earlier hadbeen transferred to the Guilford plant, wasdischargedbyRespondents'assistantplantmanager, Lee Moore. Essick was told he was beingdischarged because on the preceding day he hadallegedly run some 350 yards of cloth, valued at$180, with "ends out." Running cloth with "endsout"meant that Essick had failed to detect anexisting flaw in the cloth and thus had not taken theproper measures to prevent the flaw running the fulllength of the cloth. Although Essick denied that hehad run the cloth with "ends out" and insisted thathe was being discharged for his union activities,Moore merely laughed and said, "If there is any wayIcan ever help you, let me know." Moore did notdeny Essick's charge that he was being dischargedfor his union activities.When on this occasionEssick asked to see the damaged cloth, Moore toldhim that it had been wrapped and put away.There is no question that Essick became theprime mover in organizing Respondents' employeesand that his activities came to the attention of theRespondents before his discharge.' Thus, thecredited evidence shows that in early July 1966Essick contacted the Union. As a result, a meetingwas arranged for July 17 at the union hall whichEssick and nine other employees attended. At thismeeting it was decided that Essick and one otheremployee would distribute union cards and solicitemployees to sign them. On the following day,July 18, Essick talked to employees at the Oak Ridgeplantand distributed 24 union cards. Someemployees signed cards. According to the creditedtestimony of Essick, while distributing cards in theplant's coffee shop, he observed Supervisor GeorgeHoneycutt no more than 10 feet away lookingdirectly at him. On the night of July 19, Essicksolicited some 10 or 12 other employees at the OakRidge plant and succeeded in signing up some of theemployees.On July 20, Essick met Supervisor Ed Moody at adrive-in restaurant. In an ensuing conversation,Moody asked Essick how many cards had beensigned by Oak Ridge plant employees and whethersupervisors at the Guilford plant had mentioned theUnion. Essick replied that about 24 employees hadsigned up. Moody then wanted to know whetheremployees Lucas, Bottos, and other employees,whom he named, had signed cards, but Essickrefused to tell him.findings that Jerry Smith, Larry Potete, David Lane, John Best,and J Oxendine were supervisors within the meaning of the Act,or rely on any finding that the knowledge of these individuals as toEssick's union activities is to be imputed to the Respondent. Inour opinion, the evidence falls short of showing that the namedindividuals exercised supervisory authority164 NLRB No. 86 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated, Essick was discharged July 22. OnJuly 23, Supervisor Moody whoagainencounteredEssick at a drive-in restaurant wanted to know whyEssick had been fired and, when informed of thereason,commented that Essick was too good ahatcher operator to make a mistake like that.Furthermore,accordingtoEssick'screditedtestimony,Moody told Essick that RespondentGuilford's President Hornday had commented that itwas a mistake to fire Essick because he was a goodoperator. Moody then asked that Essick see Horndaybecause Hornday wanted to know why the Unionwas trying to get in or why the employees wanted aunion.Although Essick agreed tomeetHornday, themeetingapparentlywas not arranged. It alsoappears that a few days after July 22 SupervisorJimmy Sharpe telephoned Essick to tell him thatPlant Manager Murray Fishman wanted to talk toEssick aboutsome"unioncards."The Respondents contend that they could nothave unlawfully discharged Essicksince, onJuly 22,the date of his discharge, Respondents had noknowledge of Essick's union activities. However,Essick's testimonyisquiteclear that he had beenobserved by Supervisor Honeycutt while distributingcards on July 18 in the plant coffee shop, that onJuly 20 Supervisor Moody interrogated him about hisunionactivitiesand the activities of otheremployees, that about July 23 Moody mentioned thatPresident Hornday wanted to speak to him about theUnion, and that about several days after July 22Supervisor Sharpe informed him that Plant ManagerFishman wanted to speak to him about union cards.Although Respondents'witnessesdenied Essick'stestimonyinmaterialrespects, the conflict intestimony was resolved by the Trial Examiner whohad the opportunity to observe the witnesses and tojudge their credibility. The Trial Examiner creditedEssick and discredited Respondents' witnesses. Onthe record before us, we see no reason for rejectingthe Trial Examiner's credibilityresolutions.We findnothinginherentlyimplausibleinEssick'stestimony.In finding that Respondents had violated Section8(a)(3) of the Act, the Trial Examiner also relied oncertain fact findings and inferences which we findare not supported by the evidence in the record andwhich we do not adopt or rely on.3 Nevertheless, afinding of a discriminatory discharge is warranted onthe basis of the record as a whole. Thus, it wasestablished that Essick openly espoused the Union's3In rejecting Respondents'stated reason for dischargingEssick, the Trial Examiner referred to the Respondents'failure tohave the dyer, the employee who, according to Respondents,would next process the cloth after Essick,testify to the existenceof damage in the particular piece of cloth It is clear, however, inview of the nature of the dyeing process and the procedurestherefor, that the damage would not have been visible to the dyerAssistant Plant Manager Moore testified that the procedurestaken for dyeing the cloth would leave just one layer on theoutside visible.It appears that the next person to handle the clothcause and that the Respondent had knowledge of hisactivities.Moreover, Supervisor Moody's interroga-tion of Essick in an attempt to learn which employeesmay have signed up for the Union, PresidentHornday's interest in learningwhy the employeeswanted a union, and Plant Manager Fishman'sdesire to talk to Essick about the cards in hispossession,andhisconversationwithhimthereafter, reveal opposition on the Respondents'part to unionorganization.Additionally, there is the Respondents' failure toshow Essick the alleged defective cloth when Essickasked to see it at thetimeof his discharge. WhileRespondents' failure to exhibit the physicalevidencewould not in all circumstances beconsidered as casting doubt on its assertions that thedefects existed, yet its failure to exhibit the damagedcloth when it apparently was not beyond its ability todo so, in the face of a categorical denial by theemployee, who had a good record of performance,that he had been responsible for any damage and acharge that he was being punished for his unionactivities,presenteda situationwhere sufficientdoubtwas engenderedastothetruthofRespondents' assertions towarrant the TrialExaminer discrediting Respondents' testimony andcrediting Essick's denials. Respondents presentedno evidence to show that Essick had ever beforebeen criticized for the quality of his work or that hehad ever run a piece of material with "ends out,"even though, as Moore admitted, it was not unusualto run cloth with "ends out." Nor did Respondentsoffer testimony to show that Essick had ever on aprevious occasion been warned about carelessnessin that regard.When all circumstances are considered, thesudden and precipitate discharge of an experiencedand competent employee only 4 days after he hadbegun acampaign to organizeRespondents'employees persuades us that the reason assignedfor Essick's discharge was not the true reason, andthat in fact Essick was discharged because of hisunion activity.2.We agree with the Trial Examiner that theinterrogation of Essick by Supervisor Moody onJuly 20, 1966, discussed above, was violative ofSection 8(a)(1) of the Act. However, in view of ourdisavowal of the Trial Examiner's findings thatSmith and Oxendine were supervisors, we do notadopthisconclusionsthatJerrySmith'swould not be the dyer but a person who wraps the roll of materialfor dyeing. No explanation was offered as to why this individualwould not be in a position to see damage if present although it isapparent that only a small area at any one time would be visible.Also, in view of the General Counsel's concession that nosignificance was to be attached to Essick's transfer on July 19from the Oak Ridge plant to the Guilford plant, we, unlike theTrialExaminer,do not rely on that fact as an element inevaluating Respondents'conduct GUILFORD MILLSinterrogationofEssickandJ.Oxendine'sinterrogation of employee Phillips were violative ofSection 8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondents,Guilford Mills,Inc., and Oak Ridge Textiles, Inc., their officers,agents, successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE,Trial Examiner:This is anunfair labor practice case brought under Section 10(b) ofthe NationalLaborRelations Act, herein calledthe Act, 29U.S.C. Sec. 160(b),pursuant to a complaint issued onSeptember 30, 1966.'That complaint is based on a chargeandanamended charge filed on July 27 andSeptember 26, respectively,by Textile Workers Union ofAmerica, AFL-CIO, CLC.GuilfordMills, Inc., and Oak Ridge Textiles, Inc., arenamed as Respondents in the complaint.In essence thecomplaint alleges that Respondents have violated Section8(a)(1) and (3), and that such conduct affects commercewithin the meaning of Section 2(6) and(7) of the Act.Respondents have answered,admitting some facts butdenying that they committed any unfair labor practices.Pursuant to due notice this cause came on to be heardon November 21 and 22, at Greensboro,North Carolina.All parties except the Union were represented at andparticipated in the hearing and were granted fullopportunity to adduce evidence,examine and cross-examinewitnesses,submit briefs, and present oralargument.Respondents'motions to dismiss were deniedat the hearing.At the conclusion of the hearing theGeneral Counsel argued orally.A briefhas been receivedfrom Respondents.Upon the entire record in this case,and from myobservation of the witnesses,I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONGuilford Mills, Inc., a New Yorkcorporation, is engagedat Greensboro, North Carolina,in manufacturing,dyeing,and finishingtextile products. Oak Ridge Textiles, Inc., aNorth Carolina corporation,isengagedatOak Ridge,North Carolina, in dyeing andfinishing textile products.Guilford and Oak Ridgeare affiliated businesses withcommon officers,ownership,directors,and operators, saiddirectorsand operators formulating and administering acommon laborpolicy forsaid companies.I find that saidRespondents constitute a single, integrated businessenterprise.'All dates mentioned herein refer to the year 1966 exceptwhere otherwise specified615During the year preceding the issuance of thecomplaint,Respondents shipped finished products valuedin excess of $50,000 directly to, and received goods andmaterials valued in excess of $50,000 directly from,pointsoutside the State of North Carolina. I find that therebyRespondents are engaged in commerce within themeaning of Section 2(6) and(7) of the Act and that it willeffectuate the purposes of the Act to assert jurisdictionover them in this proceeding.II.THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO, CLC,herein calledthe Union,is a labor organization within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondents are accused of violating Section 8(a)(1) and(3) of the Act.More particularly,the issues are:A.WhetherRespondents discriminatorily dischargedemployee Mack Essick;B.WhetherRespondentsunlawfullyinterrogatedemployees regarding their union sympathies,activities,and desires; andC.WhetherRespondentsunlawfullyinterrogatedemployees regarding the number and identity ofemployees who had signed union authorization cards.A. General Counsel's EvidenceEssick was hired by Respondent Guilford Mills, Inc., in1963 as a hatcher operator. About March 1965, BernieFleisher, Oak Ridge's plant manager, invited Essick totake a 12-week training course for supervisors at companyexpense. Essick agreed to pursue such studies, whichwere held at Guilford Dairy. However, Essick completedonly 11 sessions because he was assigned to the newlyopened Oak Ridge plant and became too busy there toattend the last session.At Oak Ridge,Essick started workearly in July as a supervisor over the preparationdepartment which then had five employees. Soon 15employees were under Essick's supervision,as he was incharge of three 8-hour shifts.About May 1966, Essick told Bernie Fleisher, managerof the Oak Ridge plant, that he was going to quit becausehe had been offered a better job elsewhere. Fleisherreplied,"You can't quit." Later in the day MurrayFishman, manager of the Guilford plant, spoke to Essick inthe presence of Fleisher.When Fishman asked whyEssick was leaving, the latter replied that he had an offerof a better job. Fishman insisted, "You can't quit. Youhave been with the Company too long. You are part of theCompany now." Thereupon, Fishman granted Essick araise of 10 cents and Essick agreed to remain.Nevertheless, Essick quit about June 27. Thereafter,Essick's duties were assigned to Jerry Smith.The nextday, when Essick returned to Oak Ridge to pick up hischeck, Plant Manager Fleisher reoffered Essick the jobwhich he had just vacated. Although he refused this,Essick expressed a willingness to return as a hatcheroperator on the second shift,a nonsupervisory job.Fleisher agreed to this. A day later Essick called uponGuilford's Plant Manager Fishman to request a transferfrom the Oak Ridge plant to the Guilford plant. Fishmandenied this request, but promised to "straighteneverything out." Within the next 2 or 3 days, i.e., early inJuly, Essick started working at the Oak Ridge plant as a 616DECISIONSOF NATIONALLABOR RELATIONS BOARDhatcher operator on the second shift. His wages were thesame as those he previously received as a supervisor.About the first or second week of July, Essick contactedthe Union. As a result Essick met a union representativeon July 17 at the union hall. Nine other employees alsoattended. At this meeting it was decided that Essick andone other employee would distribute union cards andsolicit employees to sign them. The following day, July 18,Essick talked to employees at the Oak Ridge plant,distributed about 24 union cards to them, and succeededin inducing some of them to sign such cards. GeorgeHoneycutt, whom I find to be supervisor of Respondent'sOak Ridge plant under Section 2(11) of the Act, was about10 feet away when Essick distributed cards in the plant'scoffee shop.Later on the same day, i.e., July 18, Oak Ridge PlantManager Fleisher notified Essick that Essick was beingtransferred to the first shift at the Guilford plant on theground it was "better for all concerned."Sometime during July 18, Jerry Smith, whom I find to bea supervisor' under the Act. asked Essick if Essick wastrying to organize a union. Replying in the affirmative,Essick also invited Smith to sign a card, but withoutsuccess.On July 19, Essick reported for work on the first shift atthe Guilford plant. That night Essick solicited about 10 or12 employees at the Oak Ridge plant to sign union cardsand succeeded as to some. One of those to whom Essickgave a card that night is Supervisor Larry Potete.About July 20, Essick encountered Ed Moody, headdyer at the Oak Ridge plant, at a drive-in restaurant. In theensuing conversation Moody, among other things, askedhow many cards had been signed by the Oak Ridge plantemployees and if the supervisors at the Guilford plantmentioned the Union. Essick replied that about 24 hadsigned up. Then Moody wanted to know if Lucas, Bottos,and some other employees whom he named had signedcards; but Essick declined to answer.On July 22, Lee Moore, the Guilford plant assistantmanager, whom I find to be a supervisor under Section2(11) of the Act, fired Essick, giving as a reason thatEssick, the day before, had run about 300 yards of clothwith the ends out. Running cloth with ends out meansknitting a fabric which contains a weak place caused by abroken thread or a broken needle, so that the knitting isnot as closely stitched as in other parts of the cloth. Essickdenied that he had done this and insisted that he was beingdischarged "for organizing the Union at the Oak Ridgeplant." To this Moore merely laughed and said, "If there isanyway I can ever help you, let me know." When Essickasked where this damaged cloth was, Moore replied that ithad been packed; i.e., wrapped and placed in boxes.A hatcher operator prepares cloth for the dyeing roomby operating a machine which puts the cloth on a "beam."He works closely with his supervisor. Admittedly, Essickran two pieces of cloth each for about 25 yeards with a holein each. But he testified his supervisor was told about thisand approved it with the statement that nothing could bedone about it. Essick denies that he ever ran any cloth withthe ends out.After Moore left, Essick spoke to Dave Staats, the newmanager of the Oak Ridge plant, whom I find to be asupervisor under Section 2(11) of the Act. When Staatstold Essick that Essick had run some cloth with the endsout the day before, Essick denied it.Also on July 22, Essick asked David Lane, thesupervisor of the preparation department at the Guilfordplant and Essick's immediate supervisor, whether Lanehad observed any ends out in the cloth on the previousday. Lane answered that he had not, although he waspresent "practically all the time" while the cloth was beingrun, and that there was nothing wrong with the cloth.Actually, according to Essick, when damaged cloth isbeing run it is customary to write on the dye order thewords "tear out" when ends are out, or "seam out" when ahole is in the cloth so as to alert the "frame" operator.Such defects are common. In this case Essick wrote"seam out" on the cloth on July 21, when he observed a ripin the seam. On the 21st Essick also called SupervisorLane's attention to the ripped seam, but Lane merelyremarked that nothing could be done about it.No officialof the Company ever showed Essick thecloth which was run with ends out. Nor was he given alayoff slip for this alleged shortcoming.About July 23, Essick again encountered Supervisor EdMoody in a drive-in restaurant. When Moody asked Essickwhy Essick had been fired, Essick replied that he was tolditwas for running cloth with the ends out. Moody repliedthat Essick had been running the hatcher too long to makea mistake like that. Continuing, Moody said that PresidentHornday of GuilfordMills,earlierthatday,hadcommented that it was a mistake to fire Essick becauseEssick was a good operator. Moody also asked Essick tosee Hornday because Hornday wanted to know why theUnion was trying to get in or why the employees wanted aunion. Essick replied a union was desirable to protest "badmanagement." Moody promised to arrange a meeting withHornday. Although Essick agreed to see Hornday, asrequested above, Moody never went through with hisproposal to have Essick meet Hornday.A few days after July 22, Jimmy Sharpe, the head dyerat the Guilford plant (whom I find to be a supervisor),telephoned Essick that Guilford's Plant Manager Fishmanwanted to talk to Essick about some "union cards" inEssick's possession. Essick replied that if Fishman wantedthe names of the signers, Fishman was wasting his time,for Essick would not disclose them. However, complyingwith the request, Essick went to the plant's front officewhere he met Fishman and Bernie Fleisher, plant managerof the Oak Ridge plant. When Fishman asked if Essickwanted to talk to him, Essick replied that he did not, thathe came because Sharpe had told Essick that Fishmanwanted to talk to him. Thereupon, Fishman invited Essickand Fleisher to Fishman's office.Arriving in Fishman's office, he asked Essick if Essickhad "the union cards," how many had been signed, andwhat Essick was going to do with them. When Essickanswered that he had 24 and would turn them in at theunion hall, Fishman replied that the union representativedid not need them to obtain an election. Fishman thenasked what the Union had promised "these people," andEssick replied "better working conditions at the OakRidge plant." Although Essick asked to be put back on hisjob, Fishman replied that he would not promise anything atthe time.2Smith replaced Essick when Essick quit his supervisor's jobwell asto responsiblydirect employees in the preparationand assumed the duties of that jobThey includedauthority todepartment.N L.R B v Gary Aircraft Corp ,368 F 2d 223effectivelyrecommend promotions,raises in pay, and hiring,as(C A 5) GUILFORD MILLSJohn Best, a supervisor, observed Essick on July 18distributing union cards outside the Oak Ridgeplant andin the coffee room inside the plant. The next dayBest alsonoticed that Essick gaveout unioncards, one of them toSupervisor Potete.ArthurRandallPhillips was employed at the Oak Ridgeplant from July 5, 1965, to late October 1966. AboutJuly 19, 1966, Supervisor J. Oxendine asked Phillips ifPhillips and employee Mack Essick were for the Union.Phillips answered in the affirmative, adding that he hopedthe Union got in. Thereupon, Oxendine said that "they"probably padded Mack's account to get the Union startedat the plant.Phillips is a nephew of Essick. Sometime after Essick'sdischarge, Phillips had occasionto mentionto Oak RidgePlantManager Fleisher that Essick was the uncle ofPhillips. This prompted Fleisher to remark that, if he hadknown that, he would have fired Phillips when he,Fleisher, fired Essick. Phillips and Fleisher both laughedat this laststatement.Iattach no significanceto it as IconsiderFleisher to have been jesting, and havedisregarded it completely in arriving at any findings madein this case.Sarkes Tarzian, Inc., 157NLRB 1193.B.Respondents'DefenseWhen George Honeycutt testified on November 22, hewas then third-shift superintendent of the preparation,hatching, and finishing departments. After Essick wasdischarged Honeycutt saw him between 1 and 2 a.m.speaking to employees in the Oak Ridge plant'spreparationdepartment.SinceEssickwas not anemployee, Honeycutt asked him to leave the premises, andhe did. As he went out Essick distributed union literaturein the parking lot.Honeycutt denies that he saw Essick passing out unioncards or literature at the Oak Ridge plant before hisdischarge, including the occasion at the canteen referredto by Essick in his testimony. In fact, Honeycutt claims hehad no knowledge of any of Essick's union activities untilafter Essick's discharge.In mid-July, Lee Moore was plant superintendent at theGuilford plant but at the time of the hearing was employedatOak Ridge Textiles. About July 19, Essick wastransferred from Oak Ridge to Guilford's first shiftbecause a hatcher operator at the latter plant hadundergone a hernia operation. A hatcher operator rollscloth upon a beam or metal tube at the proper tension andfit to prepare it for dyeing. While still on the roll, it is thendyed. This latter is the dyer's function. Following this itmoves onto a heat frame where the final width of the clothis set. This is another nonbatchmg function.When a hatcher places cloth on the beam, it is hisresponsibility to examine the condition of the cloth at thetime and, if he detects flaws, such as holes or ends out, todo something about it. On ends out, he should cut behindthem to prevent continuance of the defect for the entirelength of the piece of cloth.Soon after Essick was transferred to the Guilford planton July 20, he allowed about 350 yards of 15 denier cloth,valued at$180, to go through with ends out.An end outmeans a needle broke in knitting the cloth.Essick failed tocut behind the end out, thus, causing the defect to run thelength of the piece.This particular end out was called toMoore's attention from the heat set frame operator onJuly 21, by a document dated July 22. Thereupon, Mooreascertainedwhat hatcher had failed to cut behind the end617out by checking the dye order and work sheet. Essick hadsigned the dye order for that particular lot. Thereupon,Moore discussed this with Plant Manager Staats and thequality control department. After this Moore told Essickthat Essick had let a 350-yard end out go through,that hewas a better hatcher operator than that,and that Essick"had to be more careful." Essick took 4 or 5 minutes ofrunning time to complete this job.In addition,Moore testified that Essick on anotheroccasion ruined a piece of 15 denier cloth about 1,200yards long by running a dye order with too much tension.The plant's quality control department sent an interplantcommunication on July 22, to Moore to this effect. Sincethe heat had set the width of this cloth at specificationscontrary to those requested by the customer ordering it,the customer refused the cloth; and, since it was made tomeasure, it could not be sold as a good piece; hence, it wassold as a second.This batch took about 45 minutes tocomplete. Essick as batch operator was responsible forsetting the tension on the batch machine. As a resultMoore had Essick sent to Moore's office and immediatelyfiredEssick after showing Essick the letter from thequality control department. Such mistakes are unusual foran experienced operator like Essick,who at that time had3 years' experience; in fact, no other operator had let anend out get through for so long a distance.A hatcher,according to Moore, notes on a productionsheet the tension at which each piece of cloth is run.However, Essick did not do so for the second piece hedamaged, and this caused said cloth to be ruined. Oncross-examination Moore stated that failure to fill out areport did not necessarily reflect that the work had beenerroneously performed. Moore finally testified that he hadno knowledge of Essick's union activities.On cross-examination Moore testified that he often givesthepersonnel office a slip reciting the employee'sderelictions of duty at the time of layoff, but did not giveany to Essick. Further, on cross, Moore testified that theman who replaced Essick was a second-shift man whoworked two shifts, i.e., both the second and Essick's firstshift, instead of the one which he worked prior to Essick'sdischarge.It is not uncommon to run cloth with ends out,according to Moore.Guilford's Plant Manager Lee Moore further testifiedthat one of the duties of the supervisor over the batchers isto "check the cloth and see that it's being run right" and"he's responsible"for this. Such supervisor"now andthen ... checks the quality while it's being run." But thenext man to work on the batch,i.e., the dyer,cannot detectrunning flaws because the cloth is rolled on a beam or tubewhen he works on it, so that only a small area is exposed atany one time.Maurice Fishman, vice president and technical directorof Guilford Mills, whom I find to be a supervisor underSection 2(11) of the Act, testified that Supervisor EdMoody ofthe Oak Ridge plant told him that Essick desiredtoseeFishman shortly after Essick's discharge. AsFishman was agreeable to this, he told Ed Sharpe tocommunicate this to Essick.When Essick came he askedFishman if the latter desired to see him. Replying in thenegative,Fishman added that Moody had told him thatEssick desired to see Fishman.During the ensuingconversation,Essick stated that he had "cards" in hispossession which he had not turned in to "the unionpeople," and that he wanted to return to work at theGuilfordplant. Fishman replied that he promised nothing. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther,Fishman denies that during the foregoing talkhe asked Essick about the Union, or union activities, or theidentity of those who signed cards; that he made no threatsorpromisestoEssick"withrespecttounionmembership,"or that he inquired as to what Essick wasgoing to do with the cards.Fishman finally testified thatOak Ridge Plant Manager Fleisher was present during thisconversation with Essick.Bernard Fleisher is the plant manager of Oak RidgeTextiles.Fleisher testified that, in July, Larry Poteteserved as leadman on the heat setting frame but had noauthority to exerciseany ofthe functions of a supervisor.However, Potete was consulted either by Fleisher orFrame Superintendent Tew as to recommendations withrespect to such matters as laying off,suspending,promoting,recalling, hiring, transferring,or "rewarding"employees; but Tew or Fleisher rendered the "finaljudgment."Although an hourly paid worker, Potetereceived higher wages than the four or five other menworking on frames because he had more experience and"more than responsibility."Potete'sduties includedinstructing the other frame workers or "seeing to it" thatthe cloth was set "right"as to tension, width,and speed asto the particular style and type of fabric involved.Fleisher further testified that Oxendine was a leadmanon the heat setting frame on another shift and that hisdutiesweresubstantiallyequivalenttoPotete's.According to Fleisher, Jerry Smith was a batcher operatordevoid of any supervisory capacity. However, Smith couldmake recommendations,but the final decision thereonbelonged to Fleisher or Plant Superintendent Tew.Further,Fleisher denied asking Essick how manysigned cards Essick had, or about the Union,or unionactivity, or who had signed cards. Fleisher also testifiedthat Jerry Smith did not replace Essick in all of the latter'sduties but only in a portion thereof; and that Essick wasnot investedwithany supervisory authority whileemployed at Oak Ridge. Nevertheless, Essick made somerecommendations regarding employees while at OakRidge. Finally, Fleisher denied having knowledge of anyunion activity by Essick prior to the latter's discharge.David Staats is Guilford Mills' plant manager. At onetimeLee Moore, Guilford's assistant plant manager, calledto the attention of Staats"350 yards as it was being run onthe heat set frame." Upon checking, Staats ascertainedthat the "work" was done by Essick. Thereupon, Staatsspoke to Essick about the damage to the cloth, telling him"what it meant to the Company both financially and byputting new goods out which [Guilford] had to try to get."At no time did Staats warn Essick that Essick's job was indanger because of the seriousness of the alleged damage.Ed Moody, the head dyer at Oak Ridge Textiles, deniesthat, prior to Essick's discharge, he had any conversationwith Essick concerning a union or union cards. However,Moody talked to Essick in the Deluxe Cafe some timefollowing Essick's termination.Complaining that he wasnot treated right at Guilford Mills and would like to talk toPresident Hornday and Plant Manager Fishman, Essickrequested Moody to obtain an appointment for Essick withHornday. In this conversation Essick mentioned that,although he had not signed a card,he had 21 or 24 unioncards in his glove compartment,and that he wanted to talktoHornday and Fishman before he turned in the cards.Moody relayed Essick's request to Fishman.Moody further testified that he did not ask Essick as towhether anyone signed a union card or as to the identity ofany signer of such a card; in fact, Moody denies he had anyknowledge that Essick had engaged in any union activity.Finally,Moody testified that PresidentHorndayconsidered Essick a good employee and that Hornday toldMoody that neither Hornday nor Fleisher knew aboutEssick's discharge until a later date.David H. Lane, another witness for Respondents, deniesthat he ever set the tension of Essick's batching machine,or that he ever told Essick there was nothing wrong withthe cloth being processed by Essick's machine, or that hehad any authority over Essick.Respondents'witness J. Oxendine denied ever talkingtoGeneral Counsel'switnessRandy Phillips about theUnion in the canteen on July 19. According to Oxendine,he was asked by a group of employees, as he walked intothe canteen on a day subsequent to July 22, for his opinionabout the Union.Replying to them, Oxendine said thateveryone has his own opinion about the Union and that "ifMack Essick is in this thing, I don't want any part of it."Further, Oxendine testified that he was asked by Essick tosign a union card in the presence of Moody "about thetime Ed Moody had talked to Mack Essick" in a car"concerning the cards."When asked to pinpoint thisoccasion,Oxendine fixed it as "some time after"Essick'sdischarge.During this last conversation,according toOxendine, Essick was talking about the Union and unioncards, but Moody did not ask Essick any questions aboutthe Union.Respondents'final witness,Jerry Smith,denied that hetook over Essick's job at Oak Ridge; rather, Smith claimshe is employed at Oak Ridge as a batcher operator.Further, Smith testified that when Essick approached him,Essick asked him "something about the Union-I forgotwhat it was." To which Smith replied, "Are you behindthisUnion?" Answering "yes," Essick invited Smith tosign a union card,but Smith declined.C. Concluding Findingsand DiscussionThe burden of proof is upon the General Counsel toprove by a fair preponderance of the evidence thatRespondents committed the unfair labor practices allegedin the complaint. Citation of authority upon this branch ofthe case would be supererogatory.1.As tothe discharge of Mack EssickAn employer will rarely admit to violating the law whendischarging an employee.N.L.R.B.v.Laney & DukeStorageWarehouse,Co., Inc.,396 F.2d 859(C.A. 5),N.L.R.B.v.Putnam Tool Company,290 F.2d 663, 665(C.A. 6). Instead,hewillpoint to real or imaginaryshortcomings of the employee as the reason for atermination of employment.So it becomes necessary toascertain, as a matter of reasonable inferences from anassessment of the entire record,whether such employeedeficiencies or union hostility led to the release of theemployee. Inferences are permissible.RadioOfficers'Union of theCommercial TelegraphersUnion, AFL (A.H.Bull SteamshipCo.) v. N.L.R.B., 347 U.S.17,50. It is myopinion, and I find, that Mack Essick was discharged forhis union activity and that the purported reason assignedtherefore,i.e.,destruction or damage of two pieces ofcloth,isa pretext or cloak to mask or disguise the real GUILFORD MILLS619reason. This ultimate finding is derived from an evaluationof the whole record and the following subsidiary findings,which I find as facts:a.Essick openly espoused the Union and was the primemover of the union movement at theplant.Of course, thisdoes not safeguard him from discharge for cause.RadioOfficers' Union v. N.L.R.B., supraat 42-43;N.L.R.B. v.Dixie Terminal Co.,210 F.2d 538, 540 (C.A. 6). Nor doesthe fact that Essick was engaged in union activity shieldhim from being lawfully disciplined by his employer.Wellington Mill Division, West Point Manufacturing Co.v.N.L.R.B.,330 F.2d 579, 586-587 (C.A. 4);MetalsEngineering Corporation,148 NLRB 88, 90. However,Essick's unionactivity and the extent thereof are relevantin ascertaining the true motive prompting his discharge."Obviously the discharge of a leadingunionadvocate is amost effective method of undermininga union."N.L.R.B.v. Longhorn Transfer Service,346 F.2d 1003, 1006 (C.A. 5).b.Respondents were aware of Essick's unionactivity.In this connection I find that on or about July 18,SupervisorGeorgeHoneycuttobservedEssickdistributing cards to employees in the canteen or coffeeshop at Oak Ridge. Honeycutt's denial thereof is notcredited. It is also significant that, although Essick hadshortly before this been denied a transfer from the OakRidge plant to the Guilford plant, he was abruptly sotransferred on July 18, following the above incident. Onthe issue of knowledge, I also find that Supervisor JerrySmith asked Essick if the latter - -as trying to organize aunion and not only received an affirmative reply but alsowas invited by Essick to sign a card. Smith's contraryevidenceis notcredited.3Further, I find that on or about July 20, Supervisor EdMoody asked Essick how manyunioncards had beensigned by employees, to which Essick replied about 24.Moody further asked Essick, but without success, whethercertainnamed employees had signed. Moody's andOxendine's testimony inconsistent with such findings isnot credited.While I realize that Respondents' witness,Oxendine, confirmsMoody in many respects, I amnevertheless persuaded that their version of the time andcontent of this conversation does not accurately reflect thefacts.In addition, I find that about July 23, Supervisor EdMoody, among other things, told Essick that it was amistake to fire Essick because Essick was a good operator,and also told Essick that President Hornday wanted to seeEssick because Hornday desired to find out why a unionwas trying to get in. Respondents' contrary evidence is notcredited.Although this occurred 1 day after Essick'sdischarge, I find that it implies knowledge by Respondentsof Essick's union activity on or before July 22, the day hewas terminated.Thenagain,Supervisor Sharpe called Essick a few daysafter July 22, to request Essick to call on Plant ManagerFishman about some union cards and Essick did go.FishmanaskedEssickabouttheunioncards.Respondents' evidence, inconsistent with these findings,isnot credited.While Sharpe and Fishman spoke toEssick after July 22, I find that it occurred so freshly afterthat date I am warranted in inferring-and I do so-thatSharpe and Fishman were aware of Essick's unionactivityon or before July 22.Also, about July 19, Supervisor Oxendine indicated toemployee Phillips that Oxendine was aware of Essick'sunion activities. I am unable to accept Oxendine's denial,as I am of the opinion that Phillips should be credited.Finally, Supervisor John Best, about July 18 and 19,observed Essick distributing union cards at the Oak Ridgeplant.Although the evidence as to Best's duties iscontroverted, I credit him. Upon his credited testimony Ifind he is a supervisor.c.Respondents displayed union hostility. Thus, I findthat Respondents coercively interrogated Essick regardingunion activity at the plant, as more fully depicted in thepreceding subsection (a) dealing with knowledge ofEssick's union activity. Of course, I recognize that unionhostility in itself is not an unfair labor practice, for Section8(c) of the Act vouchsafes the right to express a dislike forlabor organizations.N.L.R.B. v. Threads,Inc.,308F.2d 1, 8(C.A. 4);N.L.R.B. v. Audio Industries, Inc.,313 F.2d 858(C.A.7). And Iam not unmindful that union animus doesnotper serender a discharge illegal.N.L.R.B. v. CovingtonMotor Co.,344 F.2d 136, 138 (C.A. 4);LaskoMetalProducts, Inc.,148 NLRB 976, 978;N.L.R.B. v. MonroeAuto Equipment Co.,368 F.2d 975 (C.A. 8). There must bea proximate connection between this animus and thedischarge.Nevertheless, hostility to unions is a factorwhich may be weighed in arriving at the motivation behindan employee's discharge.N.L.R.B. v. Georgia Rug Mill,308 F.2d 89, 91 (C.A.5);Maphis Chapman Corporation v.N.L.R.B.,368 F.2d 298, 304 (C.A. 4). However, I find acasual link between this animus and the discharge ofEssick as more fully recited herein. Cf.N.L.R.B. v. AceComb Co.,342F.2d 841, 847 (C.A. 8);McCormickLongmeadow Stone Co., Inc.,155 NLRB 577;MaphisChapman Corp. v. N.L.R.B., supraat 304.It is true, and I find, that Respondents'union animus isconfined to coercive interrogation. But this does notdetract from the ultimate finding of a discriminatorydischarge.It is the motivation,regardless of its intensity,behind the discharge which renders the dismissalunlawful.N.L.R.B. v. D'Armigene,353 F.2d 406 (C.A. 2);N.L.R.B. v. Longhorn Transfer, supraat 1006-1007.d.Timing is consequential and significant. I find thatEssick was terminated not long after Respondents becameaware that he openly and actively engaged in unionactivities. It has been held that a discharge simultaneouslywith the peak of an organizational movement may beconsidered in ascertaining the reasons leading to anemployee's discharge.Arkansas-Lousiana Gas Company,142 NLRB 1083, 1085;Texas Industries, Inc.,156 NLRB423, 425;N.L.R.B. v. Mira-Pak, Inc.,354 F.2d 525, 527(C.A. 5).e.Further, I find that the manner of discharge cannotbe disregarded.N.L.R.B. v. Camco, Incorporated,369 F.2d125 (C.A. 5) (employee Hughes). Thus, I find that Essickwas discharged precipitatelywithoutwarning.Cf.Levinson's Owl Rexall Drugs, Inc.,161 NLRB 1531, 1533."The abruptness of a discharge and its timing arepersuasive evidence as to motivation."N.L.R.B. v.Montgomery Ward & Co.,242 F.2d 497, 502 (C.A. 2), cert.denied 355 U.S. 829;N.L.R.B. v. L. E. Farrell Company,Inc.,62 LRRM 2130, 360 F.2d 205, 208 (C.A.2);N.L.R.B.v.Mira-Pak, supra.8Essentially, Smith corroborates Essick on this aspect of thecase.Respondents claim Smith is not a supervisor But I find thathe is,crediting the General Counsel's evidence in support thereofand rejecting Respondents'evidence not consonant therewith 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this connection, I find that Essick, on July 21, did notdamage 350 yards of cloth by failing to detect an end out.Rather, on that date Essick found a hole or rip in twopieces of cloth and, pursuant to established practice,alerted the next operator to it by writing the word "seamout" on the order. I further find that this hole ran for about25 yards in each piece, that Essick called it to the attentionof Lane, his supervisor, and that Lane said nothing couldbe done about it. Also, I credit Essick that on July 22, heasked Lane if Lane observed anything wrong on July 21,and Lane said he did not.'Respondents' contrary evidenceis not credited.In rejecting Respondents' version of the foregoingdamage I am impressed by (a) the fact that Respondents,on their evidence, packed the cloth without showing thealleged defect to Essick, (b) the operator next processingthe cloth (called a dyer) did not testify,' (c) no businessrecordwas offered to show that such damage asRespondents assert did occur, and (d) no adequatewarning was given to Essick, for, at most, on Respondents'own evidence, Essick was told by Supervisor Moore thathe had to be more careful.Further, I find that Essick did not damage or destroy apiece of cloth 1200 yards long on July 22. In this respect, Iam unable to credit Respondents' version and, instead,accept the General Counsel's testimony thereon. InrejectingRespondents' testimony I have taken intoconsideration Respondents' own evidence that the clothwas first packed without showing the defects or evendemonstrating them to Essick, that no business recordswere offered to establish the defect although Respondents'witnesses testified they ascertained from such recordsthat the damage was traced to Essick, and that the nextemployee to work on the cloth did not testify at all. In fact,noonefromqualitycontroltestifiedalthoughRespondents'evidence shows that quality controldetected the flaws and reported them to the appropriateoperating officials.Even if, contrary to fact, Essick seriously andextensively damaged cloth on July 21 and 22, I find thatthiswas not a substantial or motivating reason for hisdischarge. It is true that an employee may be dischargedfor cause(N.L.R.B. v. Covington Motor, Co., Inc.,344F.2d136, 138 (C.A. 4);Klate HoltCo., 161 NLRB 1606, 1611),and that the severity, harshness, or injustice of such actionisnot subject to review in this proceeding.N.L.R.B. v.United Parcel Service, Inc.,317 F.2d 912, 914 (C.A. 1);N.L.R.B. v. Ace Comb Co., supra; Interboro Contractors,Inc.,157 NLRB 1295, 1301. But "the fact that a lawfulcause for discharge is available is no defense where theemployee is actually discharged because of his unionactivities."N.L.R.B. v. Ace Comb Co., supraat847;N.L.R.B. v. Symons ManufacturingCo.,328 F.2d 835, 837(C.A. 7). Nor is it necessary to show that the only reasonfor the discharge is Essick's union activity. It is sufficientifunion activity "is a substantial or motivating reason,despite the fact that other reasons may exist."N.L.R.B. v.Whitin Machine Works,204 F.2d 883, 885 (C.A. 1). In myopinion theCovingtonMotorcase does not demand adifferentresult.AndMetropolitanLifeInsuranceCompany v. N.L.R.B.,371 F.2d 573 (C.A. 6), andN.L.R.B.v.Clearwater Finishing Co.,216 F.2d 608 (C.A. 4), aredistinguishable.' It is truethatRespondents' evidence shows that the dyerwould not detect a flaw because any point on the cloth, being on arevolving cylinder, was exposed only for a shorttime But this isf.Although not of critical significance, it is desirable topoint out, and I find, that Respondents did not consultEssick's immediate supervisor prior to discharging him.This has some probative value.VirginiaMetalcrafters,Incorporated,158NLRB 958;Bendix-WestinghouseAutomotive Air BrakeCo., 161 NLRB 789g.Finally, I find that Respondents did not adequatelyinvestigate the alleged damage to ascertain the employeeresponsible therefor. Failure to conduct a fair investigationof an employee's alleged derelictions is evidence of adiscriminatory intent in discharging him.IllinoisToolWorks,61NLRB 1129, 1132;ShellOil Company v.N.L.R.B.,128 F.2d 206, 207 (C.A.5);Norfolk Tallow Co.,Inc.,154NLRB 1052, 1059. Hence,FortSmithBroadcasting Co. v. N.L.R.B.,341 F 2d 874,878 (C.A. 8), isdistinguishable because a proper investigation was theremade.2.Concludingfindings and discussion as to interrogationIt is well to bear in mind that interrogation of employeesregarding protected activities is notper seunlawful.Bourne Co.v.N.L.R.B.,332 F.2d 74 (C.A. 2),N.L.R.B. v.Mid-West Towel and Linen Service, Inc.,339 F.2d 958(C.A. 7);Blue FlashExpress,109 NLRB591, 593. The"test[ofillegality]iswhether,underallthecircumstances,the interrogation reasonably tends torestrain or interfere with the employees in the exercise ofrights guaranteed in the Act."Blue Flash Express, supraat 593. Gaugedby this standard,I am of the opinion, and Ifind, that some of Respondents'interrogation,enumeratedbelow, is coercive and, therefore,is proscribed by Section8(a)(1) of the Act, while the remainder set forthinfraislawful.a.AboutJuly 18, Supervisor Smith asked Essick ifEssick was trying to organize a union. In my opinion thisquestion has a coercive impact as it indicates the employerpryinginto a matter not shown to be a proper subject ofinquiry.Johnnie'sPoultry Co.,146 NLRB 770, 775. I donot construe this as a casual or perfunctory remark. Thefact that the answer was truthful minimizes the coerciveeffect,and I so find. Cf.Blue Flash Express,Inc., supra,where it is held that a false answer is relevant;Bourne v.N.L.R.B.,supra,where truthfulness of a reply is said tocounteract fear which may be inspired by the question.b.About July 20, Supervisor Ed Moody asked Essickhow many union cards had been signed and whetherspecific employees whom he named had subscribed tosuch cards. I find that the natural reaction of employees tosuch questioning is a reasonable apprehension thatreprisalsagainstunionadherentswillfollow,and,consequently,the inquiry is coercive.N.L.R.B.v. NationalPlastic ProductsCompany,175 F.2d 755, 760 (C.A.4);SyracuseColorPress, Inc., 103NLRB377, 380, affd. 209F.2d 596(C.A. 2).c.About July23,i.e.,afterEssick'sdischarge,Supervisor Ed Moody spoke to Essick and asked somequestions.AlthoughIhave credited Essick's account ofthis conversation,I find thatMoody'squestions,althoughcoercive, do not transcendthe Act. Thisis because Essickwas not an employee of Respondents'at the time. SeeKopp-Evans ConstructionCompany,143 NLRB690;MaxSilver& Sons, 123 NLRB 269, 276. Cf.Section 2(3) of thetrue also of the cloth when Essick worked on it Hence, I find thatthe dyer had the same opportunity as Essick to notice any defectsin the cloth GUILFORD MILLSAct. In my opinion,H. C. Ladd and Son, Inc., 148NLRB30, does not require a contrary result. Nor do I look uponcases holding that illegally discharged employees remainemployees for the purpose of determining a Union'smajority as controlling upon the issue of whether Essickwas an employee after July 22. Cf.N.L.R.B. v. SifersCandy Company,171 F.2d 63, 66 (C.A. 10);N.L.R.B. v.Hunter Engineering Company,215 F.2d 916, 918 (C.A. 8).And Section 2(3) of the Act considers dischargedemployees as employees for purposes of reinstatement,but not for other purposes. See Section 10(c) of the Act.d.A few days after July 22, Supervisor Sharpetelephoned Essick. As a result thereof Essick spoke toSupervisors Fishman and Fleisher at the Guilford plant.Although Fishman asked questions which I find would becoercive if propounded to an employee, I find no violationof the Act because Essick at that time had already beendischarged and did not enjoy the status of an employee.e.About July 19, J. Oxendine, whom I find to be asupervisor under Section 2(11) of the Act, asked employeePhillips if Phillips and Mack Essick favored the Union. Ifind this is coercive, as it is not a casual or perfunctoryremark and it pertains to matters which employees are notrequired to disclose. No different conclusion is compelledbecause Phillips answered truthfully in the affirmative.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents found to constitute unfairlaborpractices in section III, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices prohibited by Section 8(a)(1) and (3)of the Act, it will be recommended that they cease anddesist therefrom and that they take specific affirmativeaction,described below, designed to effectuate thepoliciesof the Act. Since it had been found thatRespondents discriminated with respect to the tenure ofemployment of Mack Essick, it will be recommended thatthey offer him immediate and full reinstatement to hisformer position or one substantially equivalent thereto,without prejudice to his seniority and other rights andprivileges. It will further be recommended that Essick bemade whole for any loss of earnings suffered by reason ofthe discrimination against him. In making Essick whole,Respondents shall pay to him a sum of money equal to thatwhich he would have earned as wages from the date ofsuch discrimination to the date of reinstatement or aproper offer of reinstatement, as the case may be, less hisnet earnings during such period. Such backpay, if any, istobe computed on a quarterly basis in the mannerprescribed by F. W.Woolworth Company,90 NLRB 289,with interest thereon at 6 percent calculated by theformula established in IsisPlumbing & Heating Co.,138NLRB 716. It will also be recommended that Respondentspreserve and make available to the Board or its agents,upon reasonable request, all pertinent records and datanecessary to aid in analyzing and ascertaining whateverbackpay may be due.In my opinion, Respondents' conduct does not portray ageneral hostility to the Act, so that an extensively broad621remedy is not warranted. The relief adopted should becommensurate with the violations found and should notcover situations unrelated to the sections of the Actinvolved. Itmay not reasonably be anticipated thatRespondents will violate other sections of the Act. Hence,Ifind that an order is appropriate which is limited toproscribing the conduct found to transgress the Act andsimilar or related conduct.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Textile Workers Union of America,AFL-CIO, CLC,is a labor organization within the meaning of Section 2(5) ofthe Act.2.Respondents are employers as defined in Section 2(2)and are engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.3.By coercively interrogating employees as to theirunion sympathies,activities,and desires,and as to thenames of employees who had signed union authorizationcards, Respondents have engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By discriminating in regard to the tenure ofemployment of Mack Essick,therebydiscouragingmembership in a labor organization, Respondents haveengaged in unfair labor practices as defined in Section8(a)(3) and(1) of the Act.5.Respondents have not committed any other unfairlabor practices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,itisrecommended that Respondents, their officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers UnionofAmerica,AFL-CIO, CLC, or any other labororganization,by discharging employees or otherwisediscriminating in any manner in respect to their tenure ofemployment or any term or condition of employment.(b)Coercively interrogating employees as to their unionsympathies, activities, and desires, or as to the names ofemployees who have signed union authorization cards.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights safeguarded to them by Section 7 of the Act.2.Take the following action designed to effectuate thepolicies of the Act:(a)Offer Mack Essick immediate and full reinstatementto his former position or one substantially equivalentthereto, without prejudice to his seniority or other rightsand privileges previously enjoyed by him, and make himwhole for any loss of pay he may have suffered by reasonof the discrimination against him, with interest thereon atthe rate of 6 percent.(b)NotifyMack Essick if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon reasonable request, makeavailable to the Board or its agents, for examination andcopying, all payroll records and reports and all other 622DECISIONSOF NATIONALrecords necessary to ascertain the amount of backpay dueunder the terms of this Recommended Order.(d)Post at their Oak Ridge and Greensboro, NorthCarolina, plants, copies of the attached notice marked"Appendix. `5 Copies of said notice, to be furnished by theRegional Director for Region 11, after being duly signed bya duly authorized representative of Respondents, shall beposted by them immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith!'IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.5In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals,the words"a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "6 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in TextileWorkers Union of America,AFL-CIO, CLC, or anyotherorganization,by discharging any of ouremployees or in any other manner discriminatingagainst any of our employees in regard to their hire,tenure of employment,or any term or condition oftheir employment.LABOR RELATIONS BOARDWE WILL NOT ask employees questions about theirunionsympathies, activities, or desires, nor will weask employees to give us the names of employees whohave signed union authorization cards.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their rights to self-organization, to formlabor organizations, to join or assist the above-namedUnion or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concertedactivitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or allsuch activities.WE WILL offer Mack Essick immediate and fullreinstatementtohisformerpositionoronesubstantially equivalent thereto, and make him wholefor any loss of pay incurred by him as a result of hisdischarge by us, withinterestthereon at 6 percent perannum.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named Textile Workers Union or any other labororganization.GUILFORD MILLS, INC., ANDOAK RIDGE TEXTILES, INC.(Employer)DatedBy(Representative)(Title)Note: We will notify Mack Essick if presently serving inthe Armed Forces of the United States of his right to fullreinstatementupon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This noticemustremain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1624 WachoviaBuilding, 301 North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 723 2911, Extension 392.